Citation Nr: 1617733	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-17 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than April 9, 2012, for the grant of improved death pension benefits.


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to December 1968.  The Veteran died in April 1970.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA) which granted an election of improved death pension, effective May 1, 2012.  

In July 2014, the appellant testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  At the hearing, the appellant raised the issue of entitlement to service connection for the cause of the Veteran's death.  It appears that the RO adjudicated this issue in August 1970 and in April 2013, and that the appellant did not appeal the April 1970 denial and did not perfect an appeal of the April 2013 denial.  Accordingly, it appears that the issue of whether new and material evidence has been submitted to reopen the claim for service connection for the cause of the Veteran's death must be referred to the RO for consideration.  


FINDINGS OF FACT

1.  The appellant began receiving a Section 306 death pension, effective in April 1970.

2.  Resolving reasonable doubt in favor of the appellant, the evidence does not reflect that she was furnished notice and an election form for improved death pension, at any point prior to 2012. 

3.  The appellant was apparently employed from approximately 1992 through at least 1996, during which time her income may have exceeded the maximum annual pension rate (MAPR).  

4.  After 1996, with the appellant no longer working, improved death pension benefits would have become a greater benefit than Section 306 death pension benefits.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 9, 2012, for the election and payment of improved death pension benefits, have been met.  38 C.F.R. §§ 3.1, 3.31, 3.711, 3.712, 3.713 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Subsequent to the Veteran's death, the appellant, his surviving spouse was found to be entitled to, and received, Section 306 death pension benefits, effective in April 1970.  

A revised pension program, known as "improved" pension, was enacted in 1978 by Pub. L. 95-588; 92 Stat. 2497.  See 38 C.F.R. § 3.1(w).  Except as otherwise provided, a person entitled to receive Section 306 or old-law pension on December 31, 1978, may elect to receive improved pension under the provisions of 38 U.S.C. 1521, 1541, or 1542 as in effect on January 1, 1979.  38 C.F.R. § 3.711.  Such election is effective the date of receipt of the election. 38 C.F.R. § 3.712(a).  

In April 2012, the appellant submitted an Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits for a Surviving Spouse or Child in which she requested to be paid under the improved pension benefit.  The appellant's claim was construed as an election; her payments commenced May 1, 2012.  See 38 C.F.R. § 3.31. 

The appellant contends that the payments should be made effective the date that the improved program went into effect, January 1, 1979.  She asserts this date is correct because she was never notified of the opportunity to elect an improved death pension.  She testified at the July 2014 Board hearing that she had been receiving $82 per month for approximately 25 years, and that had she known about the improved pension program, she would have elected improved pension, because it would have entitle her to a higher monthly payment.  She alternatively contended that if the January 1, 1979 effective date is not assigned, that an effective date of April 9, 2011 be assigned under the liberalizing law provisions.  See 38 C.F.R. 
§§ 3.114(a), 3.400(p) (noting that where pension is awarded based on a liberalizing law, the effective date of an award of pension shall be one year prior to the application date).

In general, payments under the improved pension program may not be effective prior to the date of receipt of the election.  See 38 C.F.R. §§ 3.701, 3.711, 3.713.  At the time of the enactment of the improved pension program, the failure to furnish a claimant any form or information concerning the right to file a claim for pension, or to furnish notice of the time limit, would not extend the periods allowed for such actions.  38 C.F.R. § 3.109(b) (1978).  



Specific caselaw, however, directly contravenes that general VA regulation.  See Montalvo v. Brown, 7 Vet. App. 312 (1995).  In Montalvo, it was noted that as required by the improved pension statutory scheme, the Department of Veterans Benefits (DVB) issued instructions which provided that all beneficiaries in receipt of the applicable pensions as of January 1979 were to be "furnished" an election card and an instruction sheet.  7 Vet. App. at 313; DVB Circular 21-79-3, Election Procedures for PL 95-588, at 1 (February 22, 1979).  The card and instruction sheet were to be "included with the March 1, 1979, check, or mailed separately on or about March 1, 1979."  Montalvo, 7 Vet. App. 312.  The Court found that the use of the term "furnished" meant that the circular required more than mere mailing, and that the election cards must have been actually received in order to have been "furnished."  Therefore, the presumption of administrative regularity did not apply.  Montalvo, 7 Vet. App. 312.  In particular, the Court held that the Circular had the force and effect of law and that "[e]vidence of receipt or non-receipt is not only relevant, it is determinative as to whether the Secretary complied with DVB Circular 21-79-3 and for this reason the BVA was incorrect in holding that even if the forms were not sent to her or she did not receive them, this would not provide a basis for favorable action."  Montalvo, 7 Vet. App. at 314 (citations omitted).  

The clear implication is that if non-receipt were shown, the appellant's claim for an earlier effective date could be granted.  Here, the RO did not address the question of whether the appellant received notice of the improved pension program; rather, the RO limited the discussion to the date the appellant's election was received.  However, the appellant argues that she did not receive notice in 1979, stating that had she received such notice, she would have elected an improved pension because it would have entitled her to a higher monthly payment.  The claims folder does not contain evidence that the appellant received notice of the improved pension program in 1979.  Additionally, the Board finds the appellant's testimony that she did not receive notice of the opportunity to elect an improved death pension to be credible.  However, the appellant's assumption that electing improved pension at that time (in 1979) would have been to her benefit is not entirely clear.  

Under the statute, subsection (a)(2) provides, "Any person eligible to make an election under paragraph (1) who does not make such an election shall continue to receive pension at the monthly rate being paid to such person on December 31, 1978...."  Here, the appellant was in receipt of Section 306 death pension in the monthly amount of $167.58, effective January 1, 1978, or $2,010.96 per year, for herself and 2 dependents.  In contrast, the maximum rate of improved pension for a surviving spouse with 2 dependents, effective in January 1979, was $3716, a higher amount.  Thereafter, effective June 1, 1983, she received death pension benefits in the monthly amount of $167.00; effective January 1, 1985, she received death pension benefits in the monthly amount of $141.00; and effective May 24, 1986, she received death pension benefits in the monthly amount of $82.00.  In contrast, the maximum rate of improved death pension for each of those three effective date periods was a higher amount.  

Under the improved pension program, however, this maximum rate of pension, set by law, is reduced by the amount of countable family income.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  In this regard, pension benefits may only be paid if the appellant's income is below the "maximum rate," which is the amount of pension the appellant would be entitled to if she did not have any income at all.  Any countable income of the appellant will reduce the pension benefits, dollar for dollar, by the amount of the income.  If the appellant's income exceeds this maximum rate, she is not entitled to any pension benefits. 

According to the Pension Income Questionnaires and Eligibility Verification Reports (EVR) submitted by the appellant during the years 1992 through 1997, she was employed and thus her earned income appears to have exceeded the maximum rate for improved pension for those years.  Thus, during that period of increased income from employment, the appellant would not have been entitled to any pension under the improved death pension program.  In that regard, it must be emphasized that the election of "improved" pension is irrevocable, i.e., it cannot be later changed.  See 38 C.F.R. § 3.711.  

The Board notes that the EVRs of record were only submitted through 1997.  There is, however, evidence of record indicating that at some point after she submitted the EVR for 1996/1997, the appellant stopped working, although the specific date is unclear.  The precise date that the appellant stopped working is important because it is only at that point, that her income would have fallen below the maximum rate for improved death pension, and the improved death pension would have been the greater benefit.  

Accordingly, the Board concludes that the record does not show that the appellant received notice of the improved pension program in 1979, and also concludes that the appellant's testimony that she did not receive notice of the opportunity to elect an improved death pension to be credible.  Thus, an effective date for the grant of improved death pension benefits, prior to April 9, 2012, is warranted.  

However, the Board is yet unable to set the precise date.  The RO must develop the facts from the appellant and set the date; that date must be after the last date the appellant stopped working.  As noted above, the assumption that electing improved pension in 1979 would have been to the appellant's benefit is not clear, as such an election would have been irrevocable and subsequent income earned by the appellant in the 1990s may have jeopardized her receipt of improved death pension benefits.  As it is unclear from the record currently before the Board when the appellant stopped working and earning additional income, thus making improved death pension the greater benefit, the Board will not assign a specific effective date for the election of improved death pension.  Rather, the RO must make an effective date determination based on the date that the appellant stopped working.  Moreover, because the appellant has already been paid Section 306 death pension, an election of improved pension (the lesser benefit) prior to the date she stopped working, would result in an overpayment.  Therefore, the Board finds that the election date cannot be set prior to the date the appellant stopped working, in order to avoid creating an overpayment.  


ORDER

An effective date prior to April 9, 2012, but no earlier than the date of the appellant's last employment, for the election of improved death pension benefits is granted.



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


